DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-30 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sivasiva Ganesan et al. (US Patent Application Publication 2021/0007160; hereinafter Sivasiva).
Regarding claims 1 and 23 Sivasiva discloses a method of wireless communication performed by a network controller of a wireless communication system, and a network controller, comprising:
(paragraph 0143; memory 820); and
one or more processors coupled to the memory (paragraph 0143; processor 810), the memory and the one or more processors configured to:
receiving a time-sensitive network (TSN) traffic configuration that indicates a duration of a gate open state for a TSN traffic flow and a periodicity with which the gate open state occurs (paragraphs 0063-0069, 0079-0080, 0098; wherein CNC specifies, to at least a translator, a gate control list (which is a duration of an open gating period) and time gating (which is the periodicity of the open gating period));
configuring one or more quality of service (QoS) parameters, associated with the wireless communication system, for a QoS flow that is to carry the TSN traffic flow, wherein the one or more QoS parameters are configured based at least in part on one or more TSN capability parameters associated with the network controller and at least one of the duration of the gate open state or the periodicity (paragraphs 0063-0064, 0069, 0086-0101; wherein the bridge configures QoS parameters for a flow of the TSN traffic, these parameters configured based on the TSN traffic requirements and the control list/gating requirements of the network); and
transmitting the one or more QoS parameters to a base station of the wireless communication system (paragraphs 0070-0071, 0085-0101; wherein the QoS parameters are sent to the 3GPP network for the communication between the TSN and 3GPP domains).
Regarding claim 2 Sivasiva discloses the method of claim 1, wherein the one or more QoS parameters are used for admission control or scheduling of the QoS flow (paragraph 0100; access control).
Regarding claims 3 and 24 Sivasiva discloses the method of claim 1 and the network controller of claim 23, wherein the one or more QoS parameters include at least one of: a maximum data burst volume (MDBV) parameter, a guaranteed flow bit rate (GFBR) parameter, a maximum flow bit rate (MFBR) parameter, a 5G QoS indicator (5QI) parameter, or a combination thereof (paragraphs 0087, 0092; 5QI, guaranteed bit rate; please note that the claim language requires only one of these parameters).
Regarding claims 4 and 25 Sivasiva discloses the method of claim 3 and the network controller of claim 24, wherein the MDBV parameter is configured based at least in part on at least one of the duration of the gate open state or the one or more TSN capability parameters (please note that claims 3 and 24 only require one of the parameters for the claim language to be met, thus in light of this, the limitations of these claims are not required to be met).
Regarding claims 5 and 26 Sivasiva discloses the method of claim 3 and the network controller of claim 24, wherein the MDBV parameter is determined based at least in part on time-sensitive communication assistance information (TSCAI), and wherein the TSCAI is determined based at least in part on at least one of the duration of the gate open state or the one or more TSN capability parameters (please note that claims 3 and 24 only require one of the parameters for the claim language to be met, thus in light of this, the limitations of these claims are not required to be met).
Regarding claim 6 Sivasiva discloses the method of claim 3, wherein at least one of the GFBR parameter or the MFBR parameter is configured based at least in part on the duration of the gate open state, the periodicity, and the one or more TSN capability parameters (please note that claims 3 and 24 only require one of the parameters for the claim language to be met, thus in light of this, the limitations of these claims are not required to be met).
Regarding claim 7 Sivasiva discloses the method of claim 3, wherein the 5QI parameter is configured based at least in part on the duration of the gate open state, the periodicity, and the one or more TSN capability parameters (paragraph 0092; wherein the 5QI is configured based on the parameters on the PCF, which comprise the values configured for gate cycling, and delay/jitter).
Regarding claim 8 Sivasiva discloses the method of claim 1, wherein the one or more TSN capability parameters include at least one of: a maximum dependent delay parameter, a minimum dependent delay parameter, a port transmit rate parameter, a maximum independent delay parameter, a minimum independent delay parameter, a transmission propagation delay parameter, or a combination thereof (paragraphs 0092, 0115; max delay).
Regarding claim 9 Sivasiva discloses the method of claim 1, wherein the one or more TSN capability parameters include a first TSN capability parameter relating to a dependent delay and a second TSN capability parameter relating to an independent delay (paragraphs 0092, 0115; traffic delay, bridge related delay).
Regarding claim 10 Sivasiva discloses the method of claim 9, wherein the first TSN capability parameter includes at least one of: a maximum dependent delay parameter, a minimum dependent delay parameter, a port transmit rate parameter, or a combination thereof (paragraphs 0092, 0115; traffic delay, bridge related delay).
Regarding claim 11 Sivasiva discloses the method of claim 9, wherein the second TSN capability parameter includes at least one of: a maximum independent delay (paragraphs 0092, 0115; traffic delay, bridge related delay).
Regarding claims 12 and 27 Sivasiva discloses a method of wireless communication performed by a base station of a wireless communication system, and a base station, comprising:
a memory (paragraph 0143; memory 820); and
one or more processors coupled to the memory (paragraph 0143; processor 810), the memory and the one or more processors configured to:
receiving an indication of one or more quality of service (QoS) parameters, associated with the wireless communication system (paragraphs 0070-0071, 0085-0101; wherein the QoS parameters are sent to the 3GPP network for the communication between the TSN and 3GPP domains), for a QoS flow that is to carry a time-sensitive network (TSN) traffic flow, wherein the one or more QoS parameters are based at least in part on one or more TSN capability parameters and at least one of a duration of a gate open state for the TSN traffic flow or a periodicity with which the gate open state occurs (paragraphs 0063-0064, 0069, 0086-0101; wherein the bridge configures QoS parameters for a flow of the TSN traffic, these parameters configured based on the TSN traffic requirements and the control list/gating requirements of the network); and
processing the TSN traffic flow based at least in part on the one or more QoS parameters (paragraphs 0122-0126; the traffic is processed and transmitted according to the QoS requirements).
Regarding claim 13 Sivasiva discloses the method of claim 12, wherein processing the TSN traffic flow comprises at least one of performing admission control in association with the TSN traffic flow, or scheduling transmission of TSN traffic, of the TSN traffic flow, via the QoS flow (paragraph 0100; access control).
Regarding claims 14 and 28 Sivasiva discloses the method of claim 12 and base station of claim 27, wherein the one or more QoS parameters include at least one of a maximum data burst volume (MDBV) parameter, a guaranteed flow bit rate (GFBR) parameter, a maximum flow bit rate (MFBR) parameter, a 5G QoS indicator (5QI) parameter, or a combination thereof (paragraphs 0087, 0092; 5QI, guaranteed bit rate; please note that the claim language requires only one of these parameters).
Regarding claims 15 and 29 Sivasiva discloses the method of claim 14 and base station of claim 28, wherein the MDBV parameter is based at least in part on at least one of the duration of the gate open state or the one or more TSN capability parameters (please note that claims 14 and 28 only require one of the parameters for the claim language to be met, thus in light of this, the limitations of these claims are not required to be met).
Regarding claims 16 and 30 Sivasiva discloses the method of claim 14 and base station of claim 28, wherein the MDBV parameter is based at least in part on time-sensitive communication assistance information (TSCAI), and wherein the TSCAI is based at least in part on at least one of the duration of the gate open state or the one or more TSN capability parameters (please note that claims 14 and 28 only require one of the parameters for the claim language to be met, thus in light of this, the limitations of these claims are not required to be met).
Regarding claim 17 Sivasiva discloses the method of claim 14, wherein at least one of the GFBR parameter or the MFBR parameter is based at least in part on the duration of the gate open state, the periodicity, and the one or more TSN capability parameters (please note that claims 14 and 28 only require one of the parameters for the claim language to be met, thus in light of this, the limitations of these claims are not required to be met).
Regarding claim 18 Sivasiva discloses the method of claim 14, wherein the 5QI parameter is based at least in part on the duration of the gate open state, the periodicity, and the one or more TSN capability parameters (paragraph 0092; wherein the 5QI is configured based on the parameters on the PCF, which comprise the values configured for gate cycling, and delay/jitter).
Regarding claim 19 Sivasiva discloses the method of claim 12, wherein the one or more TSN capability parameters include at least one of a maximum dependent delay parameter, a minimum dependent delay parameter, a port transmit rate parameter, a maximum independent delay parameter, a minimum independent delay parameter, a transmission propagation delay parameter, or a combination thereof (paragraphs 0092, 0115; max delay).
Regarding claim 20 Sivasiva discloses the method of claim 12, wherein the one or more TSN capability parameters include a first TSN capability parameter relating to dependent delay and a second TSN capability parameter relating to independent delay (paragraphs 0092, 0115; traffic delay, bridge related delay).
Regarding claim 21 Sivasiva discloses the method of claim 20, wherein the first TSN capability parameter includes at least one of: a maximum dependent delay (paragraphs 0092, 0115; traffic delay, bridge related delay).
Regarding claim 22 Sivasiva discloses the method of claim 20, wherein the second TSN capability parameter includes at least one of: a maximum independent delay parameter, a minimum independent delay parameter, a transmission propagation delay parameter, or a combination thereof (paragraphs 0092, 0115; traffic delay, bridge related delay).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2021/0022154 to Cavalcanti et al. which discloses one or more STAs, e.g., one or more talker stations 212 and/or one or more listener stations 214, may be configured to represent TSN streams, for example, using one or more Quality of Service (QoS) parameters, for example, with one or more IEEE 802.11 QoS parameters, e.g., as part of Traffic Specification (TSPEC) information, and/or any other type of QoS parameters and/or any other parameters corresponding to, representing, and/or defining, the TSN streams.
USPGPUB 2020/0389405 to Mardmoeller et al. – that teaches a network device comprising a set of queues and a time-aware shaper which comprises a set of transmission gates and gate control instructions (5; FIG. 5).  The gate control list comprises a set of individual gate control lists, each individual gate control list 
USPN 10,511,455 to Sharma et al. – that teaches a time-sensitive networking system includes gate control circuits configured to control egress of data from multiple queues, respectively. A list execution circuit configures gate states of the plurality of gate control circuits based on a current gate control list that specifies a sequence of operations. Each operation specifies the gate states of the gate control circuits. A cycle timer circuit transmits a timing signal that signals to start a gating cycle by the list execution circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466